Exhibit 10.1

 

EXECUTION COPY

 

CHRISTOPHER J. LAFOND

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

This Separation Agreement and Release of Claims (“Agreement”) is made by and
between Christopher J. Lafond (“Employee”) and Gartner, Inc. (the “Company”)
(jointly referred to as the “Parties” or individually referred to as a “Party”).

 

RECITALS

 

WHEREAS, Employee is employed by the Company as its Executive Vice President &
Chief Financial Officer;

 

WHEREAS, Employee has agreed to comply with all of the terms and conditions of
the Company’s Agreement Regarding Certain Conditions of Employment, as amended,
including (without limitation) the confidentiality and post-employment
termination provisions contained therein (the “Confidentiality Agreement”);

 

WHEREAS, Employee’s employment with the Company shall terminate on June 30, 2014
(the “Termination Date”);

 

WHEREAS, Employee holds equity awards granted under, and subject to, the terms
and conditions of the Company’s 2003 Long-Term Incentive Plan (the “Plan”) and
the related equity award agreements (collectively with the Plan, the “Stock
Agreements”); and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of, or in any way related to
Employee’s employment with, or separation from, the Company;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

COVENANTS

 

1. Consideration.

 

a. Continuing Employment. The Company shall continue to employ Employee on an
at-will basis, up to and including the Termination Date, and shall continue to
pay Employee his base salary in accordance with the Company’s regular payroll
practices up to and including the Termination Date. Employee shall continue to
comply with his Confidentiality Agreement as well as all other Company policies.
During his employment with the Company, Employee shall continue to be eligible
to participate in all benefits and incidents of employment, including the
Company’s health insurance plan, and he shall continue to accrue paid time off
(PTO). In addition, until the Termination Date, Employee shall continue to vest
in Employee’s outstanding equity awards on the same terms, schedule and
conditions as set forth in the Stock Agreements. The Stock Agreements

1



remain in full force and effect and shall continue to govern such equity awards,
except as provided by this Agreement (including, but not limited to, Section 3).

 

b. Cash Severance. If: (i) Employee signs this Agreement within 21 days of
receiving this Agreement, (ii) Employee does not revoke this Agreement within 7
days after signing the Agreement, and (iii) Employee does not breach this
Agreement (including, without limitation, the penultimate sentence of this
Section 1.b. and the entirety of Sections 12 and 13 below); the Company will pay
to Employee the following as cash severance, less applicable payroll tax and
other withholdings: (A) continued payment of Employee’s final annual base salary
of $535,917 for a period of 12 months ending May 31, 2015, which payments will
be made in installments in accordance with the Company’s standard payroll
practices, (B) a lump sum payment of $20,000, which amount will be paid within
60 days of the Termination Date, and (C) a lump sum payment of $3,400,000, which
amount will be paid on May 31, 2015. As provided in Section 27 and in all events
subject to Section 16, each installment of the cash severance payments provided
in Section l.b.(A) shall constitute a separate payment and, consequently, the
installments paid by March 15, 2015 shall constitute a short-term deferral
exempt from Code Section 409A; the remaining installments shall be exempt from
Code Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii).
For the avoidance of doubt, if, during the Restraint Period, Employee engages in
a Competitive Act within the Non-Compete Area (as such terms are defined in
Section 13 below), and/or during the Restraint Period, breaches Section 8, 9, 12
or 13 below, the obligation to pay any and all cash severance set forth in this
Section 1.b. not yet paid to Employee shall immediately cease and no further
cash severance shall be paid. Employee’s receipt of any payments or benefits
under this Section 1.b is conditioned on Employee signing and not revoking a
supplemental release of claims as of the Termination Date, which supplemental
release shall cover the same claims and issues as Sections 4 and 5 of this
Agreement (except that the supplemental release also will cover the period
through the Termination Date). Upon the consummation of a change of control of
the Company (within the meaning of Code Section 409A), the payments contemplated
under this Section 1.b. will be accelerated and paid within 10 business days of
such consummation, but only if and to the extent that such acceleration does not
result in adverse consequences to the Company.

 

c. Benefits. Employee’s health insurance benefits shall cease on May 31, 2014,
subject to Employee’s right to continue, at his own expense, his health
insurance benefits under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA). Except as otherwise provided herein, Employee’s
participation in all benefits and incidents of employment, including, but not
limited to, the accrual of bonuses, paid time off, severance, change of control,
retention and vesting (including, but not limited to, vesting of equity awards),
shall cease as of the Termination Date.

 

d. Office and Systems Access. Until the Termination Date, Employee will continue
to have access to his office and to his Company email account and other ordinary
course office services, as reasonably determined by the Company.

 

e. Fiscal Year 2014 Bonus. Employee shall not be eligible to receive any
payment, or partial payment thereof, with respect to any of the Company’s Fiscal
Year 2014 bonus

2



programs, plans or other arrangements pursuant to which Employee was or may have
been eligible prior to his Termination Date.

 

2. Payment of Salary and Other Compensation and Benefits. Employee acknowledges
and represents that, other than the consideration set forth in this Agreement,
the Company has paid or provided all salary, wages, bonuses, housing allowances,
relocation costs, interest, severance, outplacement costs, fees, reimbursable
expenses, commissions, stock, stock options, vesting, and any and all other
benefits and compensation due to Employee as of the time he executes this
Agreement. The Company will, 30 days after the Termination Date, pay to Employee
in a lump sum any unused Paid Time Off accrued by Employee as of the Termination
Date (but not to exceed $51,530).

 

3. Termination of Stock Agreements and Severance Plan Participation. Upon the
Effective Date of this Agreement, the Stock Agreements shall be null and void
and of no further force and effect. Employee acknowledges and agrees that
Employee is not entitled to any vesting, payments or other benefits under any
Stock Agreement and/or under the Plan. Employee also acknowledges and agrees
that he is not (and will not become) entitled to any payments or benefits under
the Company’s Severance Plan.

 

4. Release of Claims. Employee agrees that the consideration set forth in this
Agreement represents settlement in full of all outstanding obligations owed to
Employee by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Employee, on behalf of
himself and his heirs, family members, executors, agents, and assigns, hereby
and forever releases the Releasees from, and agrees not to sue concerning, or in
any manner to institute, prosecute or pursue, any claim, complaint, charge,
duty, obligation, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Employee may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:

 

a.any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

b.any and all claims relating to, or arising from, Employee’s right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

 

c.any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or

3



 

 prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

d.any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act,
except as prohibited by law; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act, except as
prohibited by law; the Sarbanes-Oxley Act of 2002; the Connecticut Fair
Employment Practices Act, Conn. Gen. Stat. Secs. 46a-60 et seq., and the
Connecticut Wage and Hour Law, Conn. Gen. Stat. Secs. 31-70 et seq. and all
applicable anti-discrimination, anti-retaliation, wage and hour and/or other
employment laws of any state of the United States;

 

e.any and all claims for violation of the federal or any state constitution;

 

f.any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

g.any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

h.any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to: (1) any obligations incurred under
this Agreement; (2) Employee’s right to file a charge with, or participate in a
charge by, the Equal Employment Opportunity Commission or comparable state
agency against the Company (with the understanding that any such filing or
participation does not give Employee the right to recover any monetary damages
against the Company; Employee’s release of claims herein bars Employee from
recovering such monetary relief from the Company); (3) claims that as a matter
of law cannot be released without judicial or governmental supervision; or (4)
the proceeds due from any vested, outstanding stock appreciation rights that,
subject to the terms of the applicable Stock Agreement, are exercised before
expiration of the stock appreciation right.

 

5. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this

4



waiver and release is in addition to anything of value to which Employee was
already entitled. Employee is advised to consult with an attorney about this
Agreement prior to executing this Agreement. Employee acknowledges that (a) he
has twenty-one (21) days from receipt of this Agreement to consider this
Agreement; (b) he has seven (7) days after his execution of this Agreement to
revoke his execution of this Agreement; (c) this Agreement shall not be
effective until after the revocation period has expired; and (d) nothing in this
Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Employee executes this
Agreement and returns it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the Company’s President and Chief
Executive Officer that is received prior to the Effective Date of this
Agreement.

 

6. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

 

7. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information.
However, in the event of a conflict between this Agreement and the
Confidentiality Agreement, the applicable provisions of this Agreement shall
govern. Employee’s signature below constitutes his certification that he has
returned to the Company all documents and other items provided to Employee by
the Company, developed or obtained by Employee in connection with his employment
with the Company, or otherwise belonging to the Company. Employee hereby grants
consent to notification by the Company to any new employer about Employee’s
obligations under this section. Employee represents that he has not to date
misused or disclosed the Company’s trade secrets and confidential and
proprietary information to any unauthorized party.

 

8. Cooperation. Employee agrees that he shall not knowingly encourage, counsel,
or assist any attorneys or their clients in the presentation or prosecution of
any disputes, differences, grievances, claims, charges, or complaints by any
third party against any of the Releasees, unless under a subpoena or other court
order to do so. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order to
the Company. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Employee shall state no
more than that he cannot provide counsel or assistance. Employee agrees that
Employee shall provide reasonable (in light of Employee’s then current
employment circumstances) cooperation and

5



assistance to the Company in the resolution of any matters in which Employee was
involved in during the course of Employee’s employment (including but not
limited to assistance with any issues associated with transitioning Employee’s
duties), or about which Employee has knowledge, and in the defense or
prosecution of any investigations, audits, claims or actions now in existence or
which may be brought or threatened in the future against or on behalf of the
Company, including any investigations, audits, claims or actions involving or
against its officers, directors and employees. Employee’s cooperation in
connection with such matters, actions and claims shall include, without
limitation, being available to consult with the Company regarding matters in
which Employee has been involved or has knowledge; to assist the Company in
preparing for any proceeding (including, without limitation, depositions,
consultation, discovery or trial); to provide affidavits reflecting truthful
written testimony; to assist with any audit, inspection, proceeding or other
inquiry; and to act as a witness to provide truthful testimony in connection
with any investigation, audit, litigation or other legal proceeding affecting
the Company. Employee agrees to keep the General Counsel of the Company apprised
of his current contact information, including telephone numbers, work address,
home address, and email address(es), and to promptly respond to communications
from the Company in connection with this Section. Where Employee’s cooperation
requires travel, the Company will purchase and provide airline tickets to the
Employee, and will select, reserve and pay directly the expenses of Employee’s
lodging. Employee shall be reimbursed for any other documented and reasonable
costs and expenses incurred in connection with providing such cooperation under
this Section, within thirty (30) business days following his submission of
documentation of such costs and expenses to the Company. The parties agree that
a breach by Employee of the terms of this Section 8 will not entitle the Company
to withhold or recover the payments set forth in Section 1.b., provided that the
Company shall be entitled to seek and obtain all other available remedies for
such breach.

 

9. Non-Disparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. The Company will instruct the members of the Company’s Board of
Directors and of the Company’s Operating Committee, and the direct reports of
Employee as of May 1, 2014 to refrain from any disparagement, defamation, libel,
or slander of any of Employee, and also to refrain from any tortious
interference with the contracts and relationships of Employee. Employee shall
direct any inquiries by potential future employers to Lewis G. Schwartz, General
Counsel or, in his absence, to Robin B. Kranich, Global Head of Human Resources,
(or their successors in such Company positions) who shall, unless requested by
Employee, provide only the Employee’s last position and dates of employment.

 

10. Breach. Employee acknowledges and agrees that any material breach of this
Agreement or the Confidentiality Agreement shall entitle the Company immediately
to recover and/or cease paying the cash severance paid or scheduled to be paid
to Employee under Section 1(b) above, unless such breach constitutes a legal
action by Employee challenging or seeking a determination in good faith of the
validity of the waiver herein under the ADEA or as otherwise provided by law.
Except as provided by law, including for a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, Employee shall also be responsible to the Company for all
damages incurred by the Company in (a) enforcing Employee’s

6



obligations under this Agreement or the Confidentiality Agreement, including the
bringing of any action to recover the consideration, and (b) defending against a
claim or suit brought or pursued by Employee in violation of the terms of this
Agreement. Additionally, the parties agree that the Company would suffer
irreparable damage in the event that Employee breaches any of the
non-competition covenants contained in this Agreement and that the Company shall
be entitled to enforce specifically such covenants, this being in addition to
any other remedy to which the Company may be entitled.

 

11. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

 

12. Non-Competition. Employee agrees that, during the Restraint Period, for any
reason, the Employee will not engage in any Competitive Act within the
Non-Compete Area. For purposes of this Agreement, “Competitive Act”
(independently and collectively) shall mean any instance of (a) the development,
marketing or selling of, or assisting others to develop, market or sell,
research and/or advisory services in the areas of information technology, supply
chain management, and/or digital marketing, regardless of the manner in which
such research and/or advisory services are provided, or (b) the solicitation,
directly or indirectly, of the Company’s clients or known prospects for the
purposes of developing, digital marketing or selling the products or services
referred to in clause (a), by Employee (whether as a consultant, analyst, sales
person, independent contractor, agent, independent business venturer, partner,
member, employee or otherwise). “Non-Compete Area” shall mean any jurisdiction
or location in which the Company conducts business, including Europe, North
America, the USA, the United Kingdom, Australia, Asia, Asia-Pacific & Japan,
Middle East, Central and South America, or Africa. “Restraint Period” shall mean
the period from the Termination Date through and including June 30, 2018. During
the Restraint Period, Employee will notify (in writing and not less than 72
hours in advance) the Company’s General Counsel if he intends to become an
employee or other service provider (for example, but not by way of limitation,
as a consultant, analyst, sales person, independent contractor, agent,
independent business venturer, partner or member). Employee agrees that the
restrictions in this Section 12 will apply as if they consisted of several
separate, independent and cumulative covenants and restraints. Employee further
agrees that if any separate covenant and restraint described in this Section 12
is unenforceable, illegal or void, that covenant and restraint is severed and
the other covenants and restraints remain in full force and effect. It will not
be a violation of this Agreement for Employee to take an accounting and finance
position with an entity that derives a portion (but less than a majority) of its
revenues from Competitive Acts, provided that Employee does not engage in
operational or strategic activities related to such Competitive Acts and or the
portion of the New Entity related thereto. It also will not be a violation of
this Agreement for Employee to take a senior executive position with an entity
(the “New Entity”) so long the New Entity itself does not engage in any
Competitive Act, it being understood that affiliated corporations of the New
Entity may engage in Competitive Acts but only if both the group of affiliated
entities that includes the New Entity

7



derives less than a majority of its revenues from Competitive Acts and the
Employee does not engage in any operational or strategic activities related to
such Competitive Acts. For the period July 1, 2017 through June 30, 2018, only
the following entities and their successors will be deemed to be engaged in
Competitive Acts: Forrester, CEB Towergroup, IDG (inclusive of IDC), Informa
(inclusive of Ovum and Datamonitor), The Advisory Board Company (ABCO), IHS,
Info-Tech Research, ISG (Information Services Group), The 451 Group (inclusive
of Yankee, Uptime Research, etc.), and SCM World (Supply Chain).

 

13. Non-Solicitation and No-Hire. Employee agrees that for the duration of the
Restraint Period, Employee shall not directly or indirectly solicit, induce,
hire, recruit or encourage any of the Company’s employees, agents or contractors
to leave their employment or engagement with the Company, whether on Employee’s
own behalf or on behalf of any other person or entity. General mass
solicitations of employment that are not directed at the Company or any
employee(s) of the Company shall not be prohibited by this Section 13.

 

14. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation, negotiation and
execution of this Agreement. However, within 60 days after this Agreement
becomes effective (including, for the avoidance of doubt, the expiration of any
revocation period), and following the receipt of a sufficiently detailed
invoice, the Company will reimburse Employee’s reasonable attorney fees (but in
no event will the Company’s liability under this sentence exceed $15,000).

 

15. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN STAMFORD, CONNECTICUT, BEFORE JAMS,
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CONNECTICUT LAW AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL
CONNECTICUT LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CONNECTICUT LAW, CONNECTICUT LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. EACH PARTY SHALL SEPARATELY PAY
FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES. THE PARTIES HEREBY AGREE TO WAIVE
THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A
JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING PROVISIONAL OR PERMANENT INJUNCTIVE RELIEF (OR ANY
OTHER PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES
AND THE SUBJECT MATTER

8



OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED
HEREIN BY REFERENCE.

 

16. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is solely responsible for payment, if
any, of local, state, and/or federal taxes on the payments and any other
consideration provided hereunder by the Company and any penalties or assessments
related to such taxes (including but not limited to under Section 409A).
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee’s failure to pay or Employee’s
delayed payment of, federal or state taxes, or (b) damages sustained by the
Company by reason of any such claims, including attorneys’ fees and costs.

 

17. Authority. The Company represents and warrants that the Company’s signatory
below has the authority to act on behalf of the Company and to bind the Company
and all who may claim through it to the terms and conditions of this Agreement.
Employee represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through his to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

 

18. No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

 

19. Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Agreement shall continue
in full force and effect without said provision or portion of provision, except
that if Section 4, 5, 12 or 13 above is held to be illegal, unenforceable, or
void, then the Company at its option may declare the entire Agreement to be void
and recover all consideration paid, and the reasonable value of all
consideration provided, under it.

 

20. Attorneys’ Fees. Except with respect to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

 

21. Entire Agreement. This Agreement, the Confidentiality Agreement, and the
Stock Agreements, represent the entire agreement and understanding between the
Company and Employee concerning the subject matter of this Agreement and
Employee’s employment with and separation from the Company and the events
leading thereto and associated therewith, and supersede and

9



replace any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company. To the
extent that there is any conflict or inconsistency between this Agreement and
the Confidentiality Agreement, this Agreement shall govern.

 

22. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s President and Chief Executive Officer.

 

23. Governing Law. This Agreement shall be governed by the laws of the State of
Connecticut, without regard to choice-of-law provisions.

 

24. Effective Date. Employee understands that this Agreement shall be null and
void if not executed by his within twenty one (21) days. Each Party has seven
(7) days after that Party executes this Agreement to revoke it. This Agreement
shall become effective on the eighth day after it has been signed by both
parties, provided that it has not been revoked by either Party before that date
(the “Effective Date” of this Agreement).

 

25. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

 

26. Confidentiality of Agreement. Employee understands that this Agreement
likely will be publicly filed with the Securities and Exchange Commission or
otherwise made public by the Company. Until that time, Employee shall not
disclose to others the existence of this Agreement, the contents or terms of
this Agreement, or the consideration provided by the Company pursuant to this
Agreement, except that Employee may disclose such information to his spouse or
domestic/civil union partner and to his attorney or certified public accountant
(in order for such individuals to render personal services to Employee),
provided that such individuals agree to keep such information confidential. In
the event such agreement is not obtained from such individuals, Employee may not
disclose such information to those individuals before this Agreement is made
public by the Company without breaching this Agreement. Nothing in this Section
26, or elsewhere in this Agreement, is intended to prevent or prohibit Employee
from (a) providing information regarding Employee’s former employment
relationship with the Company, as may be required by law or legal process; or
(b) cooperating, participating or assisting in any government entity
investigation or proceeding. Because the confidentiality of this Agreement is of
particular importance to the Company, in the event that Employee discloses the
fact and terms of this Agreement before the Agreement is made public by the
Company in breach of this Section 26, Employee will forfeit the right to all
cash severance under this Agreement, and if some or all of the cash severance
already has been paid to Employee, Employee shall be obligated to pay it back
immediately.

 

27. Internal Revenue Code Section 409A.

 

a. The severance payments and benefits under this Agreement are intended to
comply with, or be exempt from the requirements of “Section 409A” (as defined
below) so that none of them will be subject to the additional tax imposed under
Section 409A, and any ambiguities or

10



ambiguous terms in this Agreement shall be interpreted to be so exempt or
otherwise comply with Section 409A. If and to the extent necessary to avoid
subjecting Employee to an additional tax under Section 409A, and if Employee is
a “specified employee” within the meaning of Section 409A at the time of
Employee’s termination (other than due to death), then the “Deferred Payments”
(as defined below) that are otherwise payable within the first six (6) months
following Employee’s separation from service shall become payable on the first
payroll date that occurs on or after the date six (6) months and one (1) day
following the date of Employee’s separation from service. Notwithstanding
anything herein to the contrary, if Employee dies following his termination but
prior to the six (6)-month anniversary of his termination, then any payments
delayed in accordance with this Section 27(a) shall be payable in a lump sum as
soon as administratively practicable after the date of Employee’s death and all
other Deferred Payments shall be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. See Section 16 of this
Agreement regarding Employee’s responsibility for the payment of taxes.

 

b. Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments shall become payable under this Agreement until Employee has a
“separation from service” within the meaning of Section 409A. Similarly, no
severance payable to Employee pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)
shall be payable until Employee has a “separation from service” within the
meaning of Section 409A.

 

c. For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and official guidance promulgated thereunder, as each have been or
may be amended from time to time. For purposes of this Agreement, “Deferred
Payments” means any severance pay or benefits to be paid or provided to Employee
(or Employee’s estate or beneficiaries) pursuant to this Agreement and any other
severance payments or separation benefits payable to Employee (or Employee’s
estate or beneficiaries), that in each case, when considered together, are
considered deferred compensation under Section 409A.

 

28. Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:

 

a.he has read this Agreement;

 

b.he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;

 

c.he understands the terms and consequences of this Agreement and of the
releases it contains; and

11



d.he is fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Dated:  June 2, 2014. CHRISTOPHER J. LAFOND           /s/ Christopher J. Lafond
    Christopher J. Lafond         Dated:  June 3, 2014. GARTNER, INC.          
By: /s/ Lewis G. Schwartz  

12